DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
This application is in condition for allowance except for the presence of claims 6-19 directed to non-elected invention without traverse. Accordingly, claims 6-19 have been cancelled.
Please cancel claims 6-19.


Allowable Subject Matter
Claims 1, 3-5 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration of Applicant’s response filed on August 2, 2022, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein a notch structure recessed inward is located between the stacked nanowires or nanosheets and the silicon substrate, the notch structure comprises a first part and a second part, the first part is located on a middle of the notch structure, the second part is located on an upper side and a lower side of the first part in a direction perpendicular to the silicon substrate, and a width of the first part is less than a width of the second part; and wherein the notch structure is oxidized from outside to inside, the first part is completely oxidized and is configured to provide an isolator for pinching off, the second part is partially oxidized, the isolator for pinching off is an oxide and is configured to isolate the stacked nanowires or nanosheets from the silicon substrate, and a height of the isolator for pinching off is greater than 3nm”, as recited in independent claim 1.
Claims 3-5 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811